DETAILED ACTION
Remarks
This office action is in response to the application filled on 12/10/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/777,744, was filed on 12/10/2018.
Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:
Claims 1 and 11 are a method claims. The format on record does not specify the steps of method claim properly (e.g. the starting of all steps are not clear/obvious and start with “for each of one or more traffic entities displayed in the video”). Examiner suggest to recite the claim in proper method claim format, where all the steps of method claim are clear.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“modules” in claim 1
[0107] of PGPUB of submitted specification describe modules as programmable processor, machine readable storage device etc.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 11 and 20), which recites “a vehicle as the vehicle drives through traffic”, is not clear as the claim previously recited “an autonomous vehicle”. It is not clear if “a vehicle” is different than the autonomous vehicle or the same vehicle.
Also recites “the vehicle is driving” is not clear as the vehicle is referring autonomous vehicle or another vehicle different than the autonomous vehicle.
Also recites “one or more traffic entities” is not clear. It is not clear if one or more traffic entities is the same as the “traffic entities” mentioned previously on the claim or not.
Also recites “displayed in the video” there is lack of antecedent basis. It is unclear and indefinite since there is no video mentioned previously on claim 1.
Also recites “the traffic entity obtained from users describing the traffic entity” is not clear. It is not clear if the traffic entity is obtained from the population of users describing the traffic entity or not. Also there are mixing of singular and plural numbers e.g. traffic entity vs users.
Also recites “the annotated symbolic representation” there is lack of antecedent basis. It is unclear and indefinite since there is no annotated symbolic representation mentioned previously on claim 1.
Also recites “the machine learning based model is trained based on user responses received from users presented with images showing traffic scenarios.” Is not clear. It is not clear if the user/users is the same user/users mentioned previously or not.
Dependent claim(s) 2-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12-19 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Regarding claim 2 (and similarly claim 12), which recites “the vehicle….sensors mounted on the vehicle when the vehicle drives” is not clear as the claim previously recited “an autonomous vehicle”. It is not clear if “a vehicle” is different than the autonomous vehicle or the same vehicle.
Regarding claim 2 (and similarly 3, 13 and 14), which recites “the representation”, is not clear. It is not clear if the representation is referring representation of surroundings or not.
Regarding claim 5 (and similarly claim 6, 7, 8, 15, 16, 17 and 18), which recites “a user represented by the traffic entity” is unclear and indefinite since claims previously mentioned a user. It is not clear which user is referring. It is not clear if it is referring the same user or different user. Also it is not clear which traffic entity is being referred to as traffic entities is recited previously on claim 1. 
Regarding claim 9 (and similarly claim 19), which recites “the motion parameters” there is lack of antecedent basis. It is unclear and indefinite since there is no motion parameter mentioned previously on claim 1.
Regarding claim 10, which recites “the sensor data” there is lack of antecedent basis. It is unclear and indefinite since there is no sensor data mentioned previously on claim 1.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim(s) 1, 11 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of US patent No 11,126,889. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 12 of US patent No 11,126,889 disclose a computer implemented system of controlling autonomous vehicle. The system receives sensor data representing various objects on the road from the sensor installed on the autonomous vehicle. That sensor data is the input for machine learning model. Training data set is generated based on the summary of user statistics and the autonomous vehicle is controlled based on the prediction from summary data base.
Claims 1, 11 and 20 of application no. 16/709,788 are not patentably distinct from claims 1 and 12 of US patent No 11,126,889.

Claim(s) 1, 11 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of US patent No 10,614,344. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 10 of US patent No 10,614,344 disclose a computer implemented method of controlling autonomous vehicle. The method receives sensor data representing various objects on the road from the sensor installed on the autonomous vehicle. That sensor data is 
Claims 1, 11 and 20 of application no. 16/709,788 are not patentably distinct from claims 1 and 10 of US patent No 10,614,344.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0329332 (“Pilarski”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Pilarski discloses a computer-implemented method for simulation of data processed by modules of an autonomous vehicle (see fig 2, where control system of the vehicle is shown. see also fig 3, where an example method for operating an autonomous vehicle to anticipate events is shown. see also [0016], where “the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle”; see also [0041], where “The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the  that the detected object will collide or interfere with the planned path of travel.”), the method comprising: 
generating a representation of surroundings of a vehicle as the vehicle drives through traffic, the representation comprising symbolic representations of stationary objects and traffic entities, each traffic entity representing a non-stationary object in the traffic in which the vehicle is driving (see fig 2, block 218, road context and 212, object context. See also [0053], where “the sensor processing component 210 includes a road contextual component 218 which detects a surrounding contextual information for a detected object. The road contextual component 218 can operate to receive information such as provided by the static objects 207 and/or localized road information 209, in order to determine and map contextual information that is known to exist in the roadway to what is actually observed via the image and/or sensor data 203. The road contextual component 218 can determine information about the detected object, such as the pose, orientation or direction of movement, speed of movement, or other visual markers of the detected object which indicate a potential next action of the detected object (e.g. hand signal from a bicyclist). The road contextual component 218 can also determine image-based, real-time contextual information 219, such as an amount of traffic, a road condition, environmental conditions which can affect the vehicle response, and/or other information relevant for determining dynamic objects on the road segment.”; see also [0045], where “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information.”; dynamic object corresponds to traffic entity and static object corresponds to stationary object.); 
for each of one or more traffic entities displayed in the video (see [0021], where “For example, the sensors 101, 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.”; see also [0029], where “dynamic objects are detected”), annotating the traffic entity with statistical information describing hidden context of the traffic entity (for the examination purposes the claim limitation was interpreted as, the traffic entity (dynamic object e.g. pedestrian) is described based on previous run data or add comment on pedestrian based on stored/ previous data. see Pilarski [0036], where “the prediction engine 126 processes a combination or subset of the sensor data 111 and/or perceptions 123 in determining the predictions 139. The predictions 139 can also include, or be based on, an interference value 129 (shown as "IV 129") which reflects a probability that an object of a particular type (e.g., pedestrian, child, bicyclist, skateboarder, small animal, etc.) will move into a path of collision or interference with the vehicle 10 at a particular point or set of points of the roadway.”; see also [0043], where “the prediction engine 126 determines possible events relating to different types or classes of dynamic objects, such as other vehicles, bicyclists or pedestrians.”; see also [0078], where “the control system 100 can use road way information, stored information and/or information determined from prior runs of sensor-equipped vehicles in order to identify points of ingress where objects can interfere or collide with the planned path of the vehicle 10 (322).”; probability is interpreted as statistical information. information determined prior run is stored and used in future.), the statistical information representing an expected distribution of user responses describing hidden context for the traffic entity obtained from users describing the traffic entity (see [0028], where “In some examples, the predictions 139 can include a  can predict a probability of a particular motion by an object (such as into the path of the vehicle 10), given, for example, a position and pose of the object, as well as information about a movement (e.g., speed or direction) of the object.”; see also [0044], where “the prediction engine 126 can detect the presence of dynamic objects by class, as well as contextual information about the detected object, such as speed, relative location, possible point of interference (or zone of collision), pose, and direction of movement.”; see also [0104]); 
providing the annotated symbolic representation as input to a motion planner for executing the motion planner in a simulated environment (See [0029], where “The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”; see also fig 3, where sensor/contextual information is the input for adjusting the operation of autonomous vehicle. See also [0027], where “The perceptions 123 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of objects in the environment, and/or (iii) state information associated with individual objects ( e.g., whether object is moving, pose of The perceptions 123 and the predictions 139 in combination corresponds to annotated symbolic representation.), the motion planner configured to adjust motion of an autonomous vehicle according to the hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see fig 1, motion plan 124. see also fig 2, where prediction analysis, 226 is the input to vehicle control, 128. See also [0060], where “The combination of information provided as input to the prediction analysis component 226 from the sensor processing component 210 can identify a dynamic object of a particular class (e.g., vehicle, bicycle, pedestrian), as well as object context information 219 that may indicate, for example, the location or proximity of the object to the road segment, the pose of the object, and/or movement characteristics of the object (e.g., orientation and direction of movement). Additionally, the input from the sensor processing component 210 can include other markers that indicate a potential next action of the detected object.”; see also [0061], where “the prediction analysis 226 can utilize models 225 (and/or rules and other forms of logic) that are specific to the object type (e.g., bicycles, pedestrians, vehicle, skateboarders, dogs etc.) in order to determine an anticipated event of sufficient probability or likelihood to merit signaling the anticipatory alert 137. The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of time (e.g., five seconds), such as from the time the vehicle encounters the object until when the vehicle has safely passed the object.”; see [0031], where “The vehicle control interface 128 can generate commands 85 as output to control components of the vehicle 10. The commands can further implement driving rules and actions based on various context and inputs.”); 
using the motion planner for navigation of an autonomous vehicle (see [0029], where “The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”), wherein the autonomous vehicle executes a machine learning based model configured to output a measure of statistical distribution of the hidden context for a traffic entity captured by sensors of the autonomous vehicle (see [0041], where “The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.”; see also [0028], where “the prediction engine 126 can implement a model to determine a set of likely ( or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected.”), wherein the machine learning based model is trained based on user responses received from users presented with images showing traffic scenarios (see [0056], where “For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel.”; see also [0061], where “The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of time (e.g., five seconds), such as from the time the vehicle encounters the object until when the vehicle has safely passed the object.”; Pilarski teaches a model is built using machine learning. The input for the model is sensor data from other vehicle. Which can be interpreted as other/previous user response e.g. data/user response from one vehicle is used to generate a model for another vehicle using machine learning. see also fig 2 and [0078]).  
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein the representation of surroundings of the vehicle is obtained from a video captured by sensors mounted on the vehicle when the vehicle drives through traffic, the representation comprising a sequence of representations of video frames of the video (see [0021], where “For example, the sensors 101 , 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.”; see also [0019], where “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”).  
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, comprising: 
identifying a traffic entity present in the representation during a time interval between a start time point and an end time point (see [0028], where “The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for predicted movement or position ( collectively "predictions 139") over a given duration of time. In some examples, the predictions 139 can include a probability of action, path or other movement which a dynamic object may make take a future span of time.”; see also [0089], where “in determining the probability that the bicycle 402 will interfere with the path of travel of the vehicle, the processing center 425 of the vehicle 410 can implement an object model ; 
associating the traffic entity with different statistical information at different time points (see also [0089], where “As part of the interference value, a point of ingress 405, meaning the location where a detected object may cross into the road way and/or path of the vehicle 410 can be identified. Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.”).  
Regarding claim 5, Pilarski further discloses a method, wherein the hidden context represents a state of mind of a user represented by the traffic entity (per submitted specification, state of mind of a user is whether the user (pedestrian) wants to cross the street or not, see at least [0021] of PGPUB of submitted specification. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.”; intention is interpreted as state of mind.).  
Regarding claim 6, Pilarski further discloses a method, wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (the claim limitation is interpreted as, the pedestrian is planning to cross the street or not which is same as state of mind of a user. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.”; intention is interpreted as planning on accomplishing.).  
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (per submitted specification, awareness of the vehicle by pedestrian/bicyclist is if the pedestrian/bicyclist understand/see the autonomous vehicle is in their vicinity, see at least [0021], fig 6 and [0066] of PGPUB of submitted specification. see Pilarski [0089], where “Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.”; bicyclist does not see the vehicle is interpreted as degree of awareness of the autonomous vehicle by user. In this situation the degree of awareness is zero.).  
Regarding claim 9, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein navigating the autonomous vehicle comprises: 
generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities (see [0024], where “The vehicle control interface 128 can generate commands 85 as output to control components of the vehicle 10. The commands can further implement driving rules and actions based on various context and inputs.”); and 
sending the generated signals to controls of the autonomous vehicle (see [0024], where “The controller(s) 84 generate control signals 119 in response to receiving the commands 85 for one or more of the vehicle interfaces 92, 94, 96, 98.”).  
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein the sensor data represents one or more images captured by a camera mounted on the autonomous vehicle (see [0019], where “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”).  
Regarding claim 11, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer processor (see fig 5, processor 504 and memory 506; see also fig 2, where control system of the vehicle is shown. see also fig 3, where an example method for operating an autonomous vehicle to anticipate events is shown. see also [0016], where “the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle” ”; see also [0041], where “The prediction engine 126 can use models, statistical analysis or other computational processes in  that the detected object will collide or interfere with the planned path of travel.”), cause the computer processor to perform steps comprising: 
generating a representation of surroundings of a vehicle as the vehicle drives through traffic, the representation comprising symbolic representations of stationary objects and traffic entities, each traffic entity representing a non-stationary object in the traffic in which the vehicle is driving (see fig 2, block 218, road context and 212, object context. See also [0053], where “the sensor processing component 210 includes a road contextual component 218 which detects a surrounding contextual information for a detected object. The road contextual component 218 can operate to receive information such as provided by the static objects 207 and/or localized road information 209, in order to determine and map contextual information that is known to exist in the roadway to what is actually observed via the image and/or sensor data 203. The road contextual component 218 can determine information about the detected object, such as the pose, orientation or direction of movement, speed of movement, or other visual markers of the detected object which indicate a potential next action of the detected object (e.g. hand signal from a bicyclist). The road contextual component 218 can also determine image-based, real-time contextual information 219, such as an amount of traffic, a road condition, environmental conditions which can affect the vehicle response, and/or other information relevant for determining dynamic objects on the road segment.”; see also [0045], where “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic object corresponds to traffic entity and static object corresponds to stationary object.); 
for each of one or more traffic entities displayed in the video (see [0021], where “For example, the sensors 101, 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.”; see also [0029], where “dynamic objects are detected”), annotating the traffic entity with statistical information describing hidden context of the traffic entity (for the examination purposes the claim limitation was interpreted as, the traffic entity (dynamic object e.g. pedestrian) is described based on previous run data or add comment on pedestrian based on stored/ previous data. see Pilarski [0036], where “the prediction engine 126 processes a combination or subset of the sensor data 111 and/or perceptions 123 in determining the predictions 139. The predictions 139 can also include, or be based on, an interference value 129 (shown as "IV 129") which reflects a probability that an object of a particular type (e.g., pedestrian, child, bicyclist, skateboarder, small animal, etc.) will move into a path of collision or interference with the vehicle 10 at a particular point or set of points of the roadway.”; see also [0043], where “the prediction engine 126 determines possible events relating to different types or classes of dynamic objects, such as other vehicles, bicyclists or pedestrians.”; see also [0078], where “the control system 100 can use road way information, stored information and/or information determined from prior runs of sensor-equipped vehicles in order to identify points of ingress where objects can interfere or collide with the planned path of the vehicle 10 (322).”; Probability is interpreted as statistical information. Information determined prior run is stored and used in future.), the statistical information representing an expected distribution of user 43responses describing hidden context for the traffic entity obtained from users describing the traffic entity (see [0028], where “The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for predicted movement or position (collectively "predictions 139") over a given duration of time. In some examples, the predictions 139 can include a probability of action, path or other movement which a dynamic object may make take a future span of time. For example, the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected.”; see also [0037], where “The predictive object models 185 can predict a probability of a particular motion by an object (such as into the path of the vehicle 10), given, for example, a position and pose of the object, as well as information about a movement (e.g., speed or direction) of the object.”; see also [0044], where “the prediction engine 126 can detect the presence of dynamic objects by class, as well as contextual information about the detected object, such as speed, relative location, possible point of interference (or zone of collision), pose, and direction of movement.”; see also [0104]); 
providing the annotated symbolic representation as input to a motion planner for executing the motion planner in a simulated environment (See [0029], where “The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”; see also fig 3, where sensor/contextual information is the input for adjusting the operation of  can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of objects in the environment, and/or (iii) state information associated with individual objects ( e.g., whether object is moving, pose of object, direction of object).”; The perceptions 123 and the predictions 139 in combination corresponds to annotated symbolic representation.), the motion planner configured to adjust motion of an autonomous vehicle according to the hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see fig 1, motion plan 124. see also fig 2, where prediction analysis, 226 is the input to vehicle control, 128. See also [0060], where “The combination of information provided as input to the prediction analysis component 226 from the sensor processing component 210 can identify a dynamic object of a particular class (e.g., vehicle, bicycle, pedestrian), as well as object context information 219 that may indicate, for example, the location or proximity of the object to the road segment, the pose of the object, and/or movement characteristics of the object (e.g., orientation and direction of movement). Additionally, the input from the sensor processing component 210 can include other markers that indicate a potential next action of the detected object.”; see also [0061], where “the prediction analysis 226 can utilize models 225 (and/or rules and other forms of logic) that are specific to the object type (e.g., bicycles, pedestrians, vehicle, skateboarders, dogs etc.) in order to determine an anticipated event of sufficient probability or likelihood to merit signaling the anticipatory alert 137. The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of ; 
using the motion planner for navigation of an autonomous vehicle (see [0029], where “The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”), wherein the autonomous vehicle executes a machine learning based model configured to output a measure of statistical distribution of the hidden context for a traffic entity captured by sensors of the autonomous vehicle (see [0041], where “The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.”; see also [0028], where “the prediction engine 126 can implement a model to determine a set of likely ( or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected.”), wherein the machine learning based model is trained based on user responses received from users presented with images showing traffic scenarios (see [0056], where “For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel.”; see also [0061], where “The models can be built using machine learning, using for .”; Pilarski teaches a model is built using machine learning. The input for the model is sensor data from other vehicle. Which can be interpreted as other/previous user response e.g. data/user response from one vehicle is used to generate a model for another vehicle using machine learning. see also fig 2 and [0078]).  
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the representation of surroundings of the vehicle is obtained from a video captured by sensors mounted on the vehicle when the vehicle drives through traffic, the representation comprising a sequence of representations of video frames of the video (see [0021], where “For example, the sensors 101 , 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.”; see also [0019], where “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”).  
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the instructions cause the computer processor to perform steps comprising: 
identifying a traffic entity present in the representation during a time interval between a start time point and an end time point (see [0028], where “The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for ; 
associating the traffic entity with different statistical information at different time points (see also [0089], where “As part of the interference value, a point of ingress 405, meaning the location where a detected object may cross into the road way and/or path of the vehicle 410 can be identified. Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.”).  
Regarding claim 15, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the hidden context represents a state of mind of a user represented by the traffic entity (per submitted specification, state of mind of a user is whether the user (pedestrian) wants to cross the street or not, see at least [0021] of PGPUB of submitted specification. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, intention is interpreted as state of mind.).  
Regarding claim 16, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (the claim limitation is interpreted as, the pedestrian is planning to cross the street or not which is same as state of mind of a user. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.”; intention is interpreted as planning on accomplishing.).  
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (per submitted specification, awareness of the vehicle by pedestrian/bicyclist is if the pedestrian/bicyclist understand/see the autonomous vehicle is in their vicinity, see at least [0021], fig 6 and [0066] of PGPUB of submitted specification. see Pilarski [0089], where “Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.”; bicyclist does not see the vehicle is interpreted as degree of awareness of the autonomous vehicle by user. In this situation the degree of awareness is zero.).  
Regarding claim 19, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein instructions for navigating the autonomous vehicle cause the computer processor to perform steps comprising: 
generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities (see [0024], where “The vehicle control interface 128 can generate commands 85 as output to control components of the vehicle 10. The commands can further implement driving rules and actions based on various context and inputs.”); and 
sending the generated signals to controls of the autonomous vehicle (see [0024], where “The controller(s) 84 generate control signals 119 in response to receiving the commands 85 for one or more of the vehicle interfaces 92, 94, 96, 98.”).  
Regarding claim 20, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a computer system comprising: 
one or more computer processors processor (see fig 5, processor 504 and memory 506); and 
a non-transitory computer readable storage medium storing instructions that when executed by a computer processor vehicle (see fig 2, where control system of the vehicle is shown. see also fig 3, where an example method for operating an autonomous vehicle to anticipate events is shown. see also [0016], where “the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle”; ”;  that the detected object will collide or interfere with the planned path of travel.”), cause the computer processor to perform steps comprising: 
generating a representation of surroundings of a vehicle as the vehicle drives through traffic, the representation comprising symbolic representations of stationary objects and traffic entities, each traffic entity representing a non-stationary object in the traffic in which the vehicle is driving (see fig 2, block 218, road context and 212, object context. See also [0053], where “the sensor processing component 210 includes a road contextual component 218 which detects a surrounding contextual information for a detected object. The road contextual component 218 can operate to receive information such as provided by the static objects 207 and/or localized road information 209, in order to determine and map contextual information that is known to exist in the roadway to what is actually observed via the image and/or sensor data 203. The road contextual component 218 can determine information about the detected object, such as the pose, orientation or direction of movement, speed of movement, or other visual markers of the detected object which indicate a potential next action of the detected object (e.g. hand signal from a bicyclist). The road contextual component 218 can also determine image-based, real-time contextual information 219, such as an amount of traffic, a road condition, environmental conditions which can affect the vehicle response, and/or other information relevant for determining dynamic objects on the road segment.”; see also [0045], where “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic object corresponds to traffic entity and static object corresponds to stationary object.); 
for each of one or more traffic entities displayed in the video (see [0021], where “For example, the sensors 101, 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.”; see also [0029], where “dynamic objects are detected”), annotating the traffic entity with statistical information describing hidden context of the traffic entity (for the examination purposes the claim limitation was interpreted as, the traffic entity (dynamic object e.g. pedestrian) is described based on previous run data or add comment on pedestrian based on stored/ previous data. see Pilarski [0036], where “the prediction engine 126 processes a combination or subset of the sensor data 111 and/or perceptions 123 in determining the predictions 139. The predictions 139 can also include, or be based on, an interference value 129 (shown as "IV 129") which reflects a probability that an object of a particular type (e.g., pedestrian, child, bicyclist, skateboarder, small animal, etc.) will move into a path of collision or interference with the vehicle 10 at a particular point or set of points of the roadway.”; see also [0043], where “the prediction engine 126 determines possible events relating to different types or classes of dynamic objects, such as other vehicles, bicyclists or pedestrians.”; see also [0078], where “the control system 100 can use road way information, stored information and/or information determined from prior runs of sensor-equipped vehicles in order to identify points of ingress where objects can interfere or collide with the planned path of the vehicle 10 (322).”; Probability is interpreted as statistical information. Information determined prior run is stored and used in future.), the statistical information representing an expected distribution of user responses describing hidden context for the traffic entity obtained from users describing the traffic entity (see [0028], where “The perceptions 123 can be provided to the prediction engine 126, which can model detected and classified objects for predicted movement or position (collectively "predictions 139") over a given duration of time. In some examples, the predictions 139 can include a probability of action, path or other movement which a dynamic object may make take a future span of time. For example, the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected.”; see also [0037], where “The predictive object models 185 can predict a probability of a particular motion by an object (such as into the path of the vehicle 10), given, for example, a position and pose of the object, as well as information about a movement (e.g., speed or direction) of the object.”; see also [0044], where “the prediction engine 126 can detect the presence of dynamic objects by class, as well as contextual information about the detected object, such as speed, relative location, possible point of interference (or zone of collision), pose, and direction of movement.”; see also [0104]); 
providing the annotated symbolic representation as input to a motion planner for executing the motion planner in a simulated environment (See [0029], where “The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”; see also fig 3, where sensor/contextual information is the input for adjusting the operation of  can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of objects in the environment, and/or (iii) state information associated with individual objects ( e.g., whether object is moving, pose of object, direction of object).”; The perceptions 123 and the predictions 139 in combination corresponds to annotated symbolic representation.), the motion planner configured to adjust motion of an autonomous vehicle 46according to the hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see fig 1, motion plan 124. see also fig 2, where prediction analysis, 226 is the input to vehicle control, 128. See also [0060], where “The combination of information provided as input to the prediction analysis component 226 from the sensor processing component 210 can identify a dynamic object of a particular class (e.g., vehicle, bicycle, pedestrian), as well as object context information 219 that may indicate, for example, the location or proximity of the object to the road segment, the pose of the object, and/or movement characteristics of the object (e.g., orientation and direction of movement). Additionally, the input from the sensor processing component 210 can include other markers that indicate a potential next action of the detected object.”; see also [0061], where “the prediction analysis 226 can utilize models 225 (and/or rules and other forms of logic) that are specific to the object type (e.g., bicycles, pedestrians, vehicle, skateboarders, dogs etc.) in order to determine an anticipated event of sufficient probability or likelihood to merit signaling the anticipatory alert 137. The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of ; 
using the motion planner for navigation of an autonomous vehicle (see [0029], where “The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions. When dynamic objects are detected, the motion planning component 124 determines a response trajectory 125 of the vehicle”), wherein the autonomous vehicle executes a machine learning based model configured to output a measure of statistical distribution of the hidden context for a traffic entity captured by sensors of the autonomous vehicle (see [0041], where “The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.”; see also [0028], where “the prediction engine 126 can implement a model to determine a set of likely ( or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected.”), wherein the machine learning based model is trained based on user responses received from users presented with images showing traffic scenarios (see [0056], where “For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel.”; see also [0061], where “The models can be built using machine learning, using for .”; Pilarski teaches a model is built using machine learning. The input for the model is sensor data from other vehicle. Which can be interpreted as other/previous user response e.g. data/user response from one vehicle is used to generate a model for another vehicle using machine learning. see also fig 2 and [0078]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329332 (“Pilarski”), as applied to claim 1, 3, 11 and 13 above, and further in view of US 2017/0295446 (“Thagadur Shivappa”). 
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein the time interval is between a start time point and an end time point, the method comprising: 
associating the traffic entity with a first set of values representing statistical information at the start time point and a second set of values representing statistical information at the end time point (see [0089], where “in determining the probability that the . 
Pilarski does not disclose the following limitation:
determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values.  
However Thagadur Shivappa discloses a method wherein determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values (see [0032], where “The position predictor 104 is configured to generate predicted position data 112 based on position data, such as the sensor data 110. In a particular implementation, the position predictor 104 is configured to store historical position data and to determine the predicted position data 112 based on the historical position data and the sensor data 110. For .  
Because both Pilarski and Thagadur Shivappa are in the same field of endeavor of predicting position data based on sensor input. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pilarski to incorporate the teachings of Thagadur Shivappa by including the above feature, determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values, for real-time guidance by avoiding latency and generating predicted output control signal based on predicted position data.
Regarding claim 14, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the time interval is between a start time point and an end time point, wherein the instructions cause the computer processor to perform steps comprising: 
associating the traffic entity with a first set of values representing statistical information at the start time point and a second set of values representing statistical information at the end time point (see [0089], where “in determining the probability that the bicycle 402 will interfere with the path of travel of the vehicle, the processing center 425 of the vehicle 410 can implement an object model (e.g., bicyclist) which can predict an action or movement of the object within a time period during which the object can move into the path of the vehicle 410… As part of the interference value, a point of ingress 405, meaning the location where a detected object may cross into the road way and/or path of the vehicle 410 can be identified. Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.”; see also fig 4, where PI 405 is the start point. The bicyclist moving along/in front of the vehicle. So there will be another point (end point) on the street. See also [0028]). 
Pilarski does not disclose the following limitation:
determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values.  
However Thagadur Shivappa further discloses a method wherein determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values (see [0032], where “The position predictor 104 is configured to generate predicted position data 112 based on position data, such as the sensor data 110. In a particular implementation, the position predictor 104 is configured to store historical position data and to determine the .  
Because both Pilarski and Thagadur Shivappa are in the same field of endeavor of predicting position data based on sensor input. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pilarski to incorporate the teachings of Thagadur Shivappa by including the above feature, determining sets of values representing statistical information for time points between the start time point and the end time point by interpolating using the first set of values and the second set of values, for real-time guidance by avoiding latency and generating predicted output control signal based on predicted position data.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329332 (“Pilarski”), as applied to claim 1 and 11 above, and further in view of US 2018/0096605 (“Bai”). 
Regarding claim 8, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a method, wherein the hidden context represents a goal of a user represented by the traffic entity (the claim limitation is interpreted as, the pedestrian is planning to cross the street or the goal of pedestrian is crossing the street. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.”; intention is interpreted as goal of the pedestrian.).
Pilarski does not disclose the following limitation: 
wherein the user expects to achieve the goal within a threshold time interval.
However Bai discloses a vehicle pedestrian communication method wherein the user expects to achieve the goal within a threshold time interval (per submitted specification, the claim limitation is interpreted as the pedestrian plans to cross the street next few seconds, see [0021] of PGPUB of submitted specification. see Bai [0081], where “At step S516, the controller 202 can build pedestrian polygons for each valid pedestrian's location and predicted path.”; see also fig 9, where vehicle and pedestrian predicted path polygons intersecting. So the pedestrian plans to cross the street next few seconds based on the speed of the pedestrian. See also [0089], where “The controller 202 can parse the basic safety messages for pedestrian data 226 (e.g., V2P GPS data) and plot the locations over a predetermine time period relative to the center line 1104 of a predicted path of the host vehicle 104. The plot of pedestrian movement can determine direction of movement relative to the path of the host vehicle 104. In the . 
Because both Pilarski and Bai are in the same field of endeavor of vehicle navigation system considering non-stationary surrounding objects. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pilarski to incorporate the teachings of Bai by including the above feature, the user expects to achieve the goal within a threshold time interval, for increasing the road safety of autonomous driving by identifying the moving objects intention.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Pilarski further discloses a system, wherein the hidden context represents a goal of a user represented by the traffic entity (the claim limitation is interpreted as, the pedestrian is planning to cross the street or the goal of pedestrian is crossing the street. see Pilarski [0048], where “the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.”; intention is interpreted as goal of the pedestrian.).
Pilarski does not disclose the following limitation: 
wherein the user expects to achieve the goal within a threshold time interval.
However Bai further discloses a vehicle pedestrian communication method wherein the user expects to achieve the goal within a threshold time interval (per submitted specification, the claim limitation is interpreted as the pedestrian plans to cross the street next few seconds, see [0021] of PGPUB of submitted specification. see Bai [0081], where “At step S516, the controller 202 can build pedestrian polygons for each valid pedestrian's location and predicted path.”; see also fig 9, where vehicle and pedestrian predicted path polygons intersecting. So the pedestrian plans to cross the street next few seconds based on the speed of the pedestrian. See also [0089], where “The controller 202 can parse the basic safety messages for pedestrian data 226 (e.g., V2P GPS data) and plot the locations over a predetermine time period relative to the center line 1104 of a predicted path of the host vehicle 104. The plot of pedestrian movement can determine direction of movement relative to the path of the host vehicle 104. In the example, location pedestrian data 226 received from the first target pedestrian 1100 can indicate movement to the right, and therefore the relative movement is classified as moving TO RIGHT of a pedestrian center point (towards the center line 1104).”; See also [0086]). 
Because both Pilarski and Bai are in the same field of endeavor of vehicle navigation system considering non-stationary surrounding objects. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pilarski to incorporate the teachings of Bai by including the above feature, the user expects to achieve the goal within a threshold time interval, for increasing the road safety of autonomous driving by identifying the moving objects intention.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:

US 2020/0211395 (“Feist”) discloses a system for autonomous vehicle guidance by predicting movement of living objects.
US 20200012285 (“Delp”) discloses a system for autonomous vehicle path planning response to bicyclists on the intersections.
US 2018/0236993 (“Mielenz”) discloses a system for autonomous vehicle guidance by predicting road users movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/S.T.K./Examiner, Art Unit 3664
/HARRY Y OH/Primary Examiner, Art Unit 3664